Citation Nr: 1615530	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 70 percent for bipolar disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran had active service from March 1993 to July 1997 and from October 2000 to October 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from June 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to an initial disability rating in excess of 70 percent for bipolar disorder is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal is requested for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a statement received in March 2015, the Veteran's representative informed VA that the Veteran desired to withdraw his appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  As a result, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD is dismissed.  


REMAND

By way of the October 2011 rating decision, the RO awarded service connection for bipolar disorder and assigned a 30 percent disability rating, effective December 18, 2009.  In November 2011, the Veteran filed a notice of disagreement (NOD) with the rating assigned for bipolar disorder.  The RO, however, has not provided the Veteran with a statement of the case (SOC) in response to the November 2011 NOD.  In a January 2015 rating decision, the initial rating was increased from 30 to 70 percent effective December 18, 2009.  Despite the increased rating granted by the originating agency, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the issue of entitlement to an initial rating in excess of 70 percent for bipolar disorder is REMANDED to the RO or the Appeals Management Center in Washington, D.C. for the following action: 

An SOC on the claim for entitlement to an initial rating in excess of 70 percent for bipolar disorder should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal as to this issue, the RO or the Appeals Management Center should ensure that all indicated development is completed before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


